                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

ZUBLIN CORPORATION, a                               CV 19-05-M-DLC
Delaware corporation,

                     Plaintiff,

        vs.
                                                           ORDER
 DICK ANDERSON
 CONSTRUCTION, INC., a Montana
 corporation, and CONTINENTAL                                         FILED
 CASUAL TY COMP ANY, an Illinois                                        MAR 2 9 2019
 corporation,
                                                                     Cieri<, U.S. District Court
                    Defendants.                                         Dlatrlct Of Montana
                                                                             MiS$0Ula


      Pursuant to the Notice of voluntary dismissal (Doc. 3) filed by the Plaintiff

and Federal Rule of Civil Procedure 41(a)(l),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE. All

deadlines are VACATED and any pending motions are DENIED as moot.

      DATED this 29th day of March, 2019.




                                                Dana L. Christensen, Chief istrict Judge
                                                United States District Court
